DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7-8 of remarks, filed 01/18/2022, with respect to the rejection of claims 1-5, 9-14 and 18-20 have been fully considered and are persuasive following cancellation of claims 6-8 and 15-17 and the amendment to the remaining claims.  The rejection of claims 1-5, 9-14 and 18-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 9-14 and 18-20 are allowed.

Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
Claims 1-5, 9-14 and 18-20 are allowed for reasons argued by Applicant in the remarks filed 01/18/2022. 
The prior art of record that was found and cited comprised the following reference(s): 
U.S. 2019/0182749 A1	“Breaux”
U.S. 2014/0040979 A1	“Barton”
Barton disclosed a device context corresponding to a mobile device being determined and selecting a security protocol based on the context. One example given was how a determined context lead to adjusting a permission setting by blocking techniques.
Barton was disclosed for using encryption and decryption methods to secure data. 
Applicant’s recent amendment required that a password, biometric identifier of an administrator was required to restrict the access. An updated search did not reveal any suitable prior art. 
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitations listed below as recited in the current claims:
	“…a security protocol corresponding to the determined one or more contexts; and adjusting a permission setting for one or more functional features of the mobile device based upon the selected security protocol wherein the permission setting comprises restricting access to the one or more functional features by requiring authentication via a password, a biometric identifier, or a combination thereof, and wherein the password and/or the biometric identifier correspond to an administrator of the security protocol.”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143. The examiner can normally be reached Monday thru Friday, 9:00 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491